Case 1:19-cv-24190-UU Document 22 Entered on FLSD Docket 02/26/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-24190-UU

 JUAN FLORES,

         Plaintiff,

 v.

 PORTFOLIO RECOVERY ASSOCIATES, LLC,

         Defendant.
                                                       /

                       ORDER AND NOTICE OF COURT PRACTICES

         THIS CAUSE comes before the Court upon the Joint Notice of Settlement. D.E. 21.

         THE COURT has considered the pertinent portions of the record and is otherwise fully

 advised on the premises.

         THE PARTIES are hereby notified that all papers related to the settlement reached between

 the parties, including any order of dismissal stating specific terms and conditions, must be filed by

 Friday, March 27, 2020. If such papers are not filed by this deadline, all pending claims will be

 dismissed without further notice. Within sixty days of such an order of dismissal, either party may

 petition the court to have the case reinstated after showing good cause as to why settlement was

 not in fact consummated.

         DONE AND ORDERED in Chambers in Miami, Florida, this 26th__ day of February,

 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
 cc: counsel of record via cm/ecf
